Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-16 is indicated because the prior art of record does not show or fairly suggest an arc welding arrangement or an electric arc welding head wherein the second electrode is adapted to be operated at welding parameters adapted to ensure that excess energy from at least the first electrode is required to maintain the second electric arc ignited and transfer molten electrode material from the second electrode to the weld pool; and wherein the first and second ducts are arranged such that the second electrode is allowed to consume excess energy from the first electrode to ignite and maintain the second electric arc ignited and transfer molten electrode material from the second electrode to the weld pool as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art found is US 3,751,628, US 2015/0202709, US 2010/0059485, US 2013/0200054 and US 2,061,671.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/10/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761